Entered: May 26th, 2020
                             Case 20-13224      Doc 23    Filed 05/26/20    Page 1 of 1
Signed: May 26th, 2020

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Baltimore
                                   In re:   Case No.: 20−13224 − MMH    Chapter: 13

Rhonda Wimbish
Debtor

                          ORDER STRIKING APPEARANCE OF COUNSEL FOR
                                           DEBTOR



Upon consideration of the Motion to Withdraw Appearance filed by Richard J. Hackerman, and it appearing that
counsel has complied with Local Bankruptcy Rule 9010−4, it is, by the United States Bankruptcy Court for the
District of Maryland,

ORDERED, that the appearance of Richard J. Hackerman, as counsel of record for the Debtor is hereby stricken.



cc:    Debtor
       Attorney for Debtor − Richard J. Hackerman
       Case Trustee − Robert S. Thomas II


                                                   End of Order
01x03 (rev. 05/02/2000) − lalexander
